Citation Nr: 0910512	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-40 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck.

2.  Entitlement to service connection for arthritis of the 
spine.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claims for service 
connection.

The Veteran requested a hearing before the Board.  A hearing 
was conducted in September 2008 by the undersigned Veterans 
Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
arthritis of the neck and back.  He asserts that he injured 
his neck and back during service, and additionally contends 
that his current arthritis is a result of his service-
connected left shoulder disability.

VA has a duty to assist the Veteran in claim development.  
This includes assisting in the procurement of service 
treatment records and pertinent treatment records, as well as 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2008).

The Board finds that the requirements for duty to assist have 
not been met.  During the September 2008 hearing, the Veteran 
indicated that he receives Social Security benefits as a 
result of his neck, spine and shoulder disabilities.  These 
records are not in the claims folder and should be obtained.

Additionally, a remand is required in order to afford the 
Veteran a VA examination.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159 (2008); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Although the Veteran was afforded a VA examination in October 
2007, the examiner only offered an opinion that the Veteran's 
neck arthritis and spine arthritis were due to the fall he 
suffered in 2004, but did not state whether the fall could 
have been caused by residuals of his service-connected left 
shoulder disability.  Additionally, the Veteran described 
several incidents during service where he received injuries 
and trauma to his neck and back, including being beaten with 
baseball bats, falling out of bed, and twisting to avoid 
being hit by a trailer.  Service treatment records do 
document several instances of injuries, including falling out 
of bed in May 1973, and trauma to the forehead after an 
unexplained temporary loss of consciousness in February 1975.  
The examiner did not opine on whether the Veteran's current 
neck and spine arthritis could be a result of injuries he 
asserted he sustained during service.

Accordingly, the case is REMANDED for the following actions:

1.	Obtain and associate with the claims 
folder all Social Security 
Administration records pertaining to 
the Veteran.

2.	Afford the Veteran a VA examination for 
his back and neck.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly the service treatment 
records, and the accounts of injuries the 
Veteran sustained during service, and 
offer comments and opinions addressing: 

a.	whether it is at least as likely as 
not (i.e., probability of 50 percent 
or greater) that the Veteran's 
current neck and/or back arthritis 
had its onset during service, or is 
in any other way causally related to 
service or to the injuries that he 
reports he sustained during his 
active service (falling out of bed, 
being hit in the neck, shoulder, and 
back with bats, an unexplained loss 
of consciousness and trauma to the 
forehead, and a twisting injury that 
occurred while moving a trailer);  

b.	whether it is at least as likely as 
not that the Veteran's currently 
service-connected residuals of left 
shoulder dislocation, postoperative 
Bristow repair, with degenerative 
joint disease, could have caused the 
fall documented in 2004; and

c.	whether it is at least as likely as 
not that the fall in 2004, and its 
subsequent surgery, caused or 
aggravated arthritis to the spine 
and neck.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

3.	After all of the above actions have been 
completed, readjudicate his claims.  If 
the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


